Mikoll, J. (dissenting).
I respectfully dissent. The commissioner’s failure to provide a public hearing on submissions made after the November 28, 1980 *762decision withholding the permits can only be proper if the issues remaining at that point were not substantive and significant. The issues remaining related to air quality analysis, storm water management, and traffic safety and are the self-same issues as were raised when the applications were initially filed and which were then found by the commissioner to be substantial and significant. I find the commissioner’s later determination not to conduct a hearing to be irrational and arbitrary. Petitioners were deprived of their statutory right to cross-examination (see ECL 70-0119, subd 5; State Administrative Procedure Act, § 306, subd 3; 6 NYCRR 624.5 [b]). The determination should be annulled and the matter should be remitted for an adjudicatory hearing.